                                           Entered on Docket
                                           March 11, 2021
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA


                                            Signed and Filed: March 11, 2021
 1

 2

 3

 4                                       __________________________________________
                                         HANNAH L. BLUMENSTIEL
 5                                       U.S. Bankruptcy Judge

 6

 7                           UNITED STATES BANKRUPTCY COURT
 8                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                    ) Case No. 20-30242 HLB
                                               )
10   ANTHONY SCOTT LEVANDOWSKI,                ) Chapter 11
                                               )
11                       Debtor.               )
                                               )
12   ANTHONY SCOTT LEVANDOWSKI,                )
                                               ) Adv. Proc. No. 20-3050 HLB
13                       Plaintiff,            )
     v.                                        )
14                                             )
     UBER TECHNOLOGIES, INC.,                  )
15                                             )
                         Defendant.            )
16                                             )
17
          ORDER DENYING AS MOOT PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
18
             This adversary proceeding is scheduled to come before the
19
     court on April 1, 2021 for a hearing on Plaintiff Anthony Scott
20
     Levandowski’s motion for partial summary judgment as to
21
     rescission.1      The Motion seeks a judgment declaring that
22
     Defendant Uber Technologies, Inc. is barred from rescinding an
23
     indemnification agreement between it and Mr. Levandowski, and
24
     barred from asserting certain other counterclaims and defenses
25
     predicated on its purported rescission of the indemnification
26
     agreement.
27

28   1   Dkt. 116 (the “Motion”).



Case: 20-03050    Doc# 144    Filed: 03/11/21 - Entered:
                                                 1 -     03/11/21 15:18:54     Page 1 of 3
 1           On March 10, 2021, the court granted Uber’s Motion to
 2   Voluntarily Dismiss Rescission Counterclaims, Defenses, and
 3   Remedies.2      This renders the Motion moot.
 4           Accordingly, the court ORDERS as follows:
 5           1.    The Motion is hereby DENIED AS MOOT.
 6           2.    The April 1, 2021 hearing on the Motion is hereby
 7   VACATED.
 8

 9                                  **END OF ORDER**
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   2   Dkt. 133; granted by Dkt. 143.



Case: 20-03050    Doc# 144   Filed: 03/11/21 - Entered:
                                                2 -     03/11/21 15:18:54   Page 2 of 3
                             Court Service List
[None]




Case: 20-03050   Doc# 144   Filed: 03/11/21   Entered: 03/11/21 15:18:54   Page 3 of 3
